Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action of the instant application 17/084,633, that is a reissue of US Application No. 15/679,566 (hereinafter the ‘566 Application), filed August 17, 2017, which has been granted as US Patent Number 10,114,491 (hereinafter the ‘491 Patent) granted October 30, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.

The broadening reissue application 17/084,633 is timely filed (10/30/2020) based on filing within two years of the issue date of US 10,114,491 (10/30/2018).


The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,114,491 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:



As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.


As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

Accordingly, Claims 1-10 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Prosecution History
During initial examination, the initial set of claims were allowed on the first Office Action by the Examiner of record Sanghyuk Park.

From the Notice of Allowance:

Examiner conducted search to find these features but could not find prior arts that teach them alone or in combination. Following are relevant prior arts with slits in touch electrode structure.

Kim et al 9PGPUB 2017/0139512 A1) — Kim teaches X-shaped slit as shown in Fig. 3, but Kim does not specific intersection and I-shaped slits.

Wu (PGPUB 2016/0327820 A1) — Wu teaches I-shaped slit as shown in Fig. 1C, but does not teach X-shaped slits.

Lee (PGPUB 2016/0246393 A1) — Lee teaches slits in electrodes as shown in Fig. 8, which could be considered as I-shaped slit and X-shaped slit, but does not specifically teach the X-shaped slit being made in intersection area.

Chien et al (PGPUB 2015/0153876 A1) — Chien teaches a slit that makes X-shaped opening between two electrodes, which can be considered as X- shaped slits at the intersection. However, Chien does not teach I-shaped slits.

Han et al (PGPUB 2013/0328830 A1) — Han teaches round and I-shaped slits as shown Fig. 2, but does not specifically teach X-shaped slit.

Hong (PGPUB 2013/0050108 A1) — Hong teaches I-shaped slits as shown in Fig. 7, but does not teach X-shaped slit at the intersection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the slit having an X-shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Overview of Claim Amendments
In this Reissue Application, Patent Owner essentially presented the previously allowed set of claims while removing the below limitation from independent claim 1:

an edge formed at the wiring portion comprises at least one of a round slit and a slit having an X-shape formed at the bridge portion


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No.:  2018/0039349, hereinafter Han and An et al., U.S. Publication No.:  2020/0357859, hereinafter An.


With regard to claim 1, which further teaches a touch-sensing wiring formed on the OLED panel in a mesh shape to receive a driving signal from an external device and to output a sensing signal which varies in accordance with a touch, Han teaches, in paragraph 63, 65, 68 and 69 and figures 3 and 4, a mesh of touch sensitive wiring formed on cell / directly disposed on the display panel, where the structure includes a driving electrode and a sensing electrode for measuring a capacitance. 
With regard to claim 1, which further teaches wherein the mesh shape comprises a wiring portion having an I-shape and a bridge portion having an X-shape, Han teaches, in paragraphs 68 and 134 and figures 3, 4, 6 and 7, a mesh structure with crossing ‘X’ shaped portions as well as connecting ‘I’ shaped portions.

Though Han mentions a bridge based setup with all elements in a common layer (see paragraph 66), An is more focused on full display sensing embodiment where the conductive patterns are all disposed on the encapsulating layer with the first conductive patterns including bridge patterns corresponding to the second conducting parts.  Here the first touch sensor part SP1 has a mesh shape provided with the plurality of touch openings TS-OP.  The touch openings TS-OP correspond to light-emitting regions (see paragraphs 159, 164, 165, and 168 and figures 10A-10D).   It would be obvious to one of ordinary skill in the art at the time of the invention to utilize bridge elements of An in 

With regard to claim 2, which further teaches wherein the touch-sensing wiring is formed integrally with the OLED panel, Han further teaches, in paragraph 65, the touch sensitive wiring formed on cell / directly disposed on the display panel.  An further teaches, in paragraph 6, an encapsulation layer covering the light emitting element layer and a touch sensing unit disposed on the encapsulation layer and including the touch sensitive wire. 

With regard to claim 3, which further teaches wherein the touch-sensing wiring is formed on an encapsulation layer of the OLED panel, Han further teaches, in paragraph 65, the touch sensitive wiring formed on cell / directly disposed on the display panel.  An further teaches, in paragraph 159, a touch sensing unit disposed on the encapsulation layer and including the touch sensitive wire. 

With regard to claim 4, which further teaches wherein the touch-sensing wiring is formed to expose sub-pixels of the OLED panel when viewed in plan, Han further teaches, in paragraphs 62-63 and 136 and in figure 4, the touch sensing wiring being formed in such a way to expose sub-pixels of the OLED.  An further teaches, in paragraphs 164 and 165 and in figure 10D, the touch sensitive wiring being positioned around the sub-pixels.

With regard to claim 5, which further teaches the touch-sensing wiring comprises:  a plurality of main sensors disposed in a touch area in a mesh shape; and a plurality of sub-sensors disposed along one line adjacent to each of the main sensors in a mesh shape, wherein the sub-sensors are disposed in a one-to-many type with respect to one main sensor, Han teaches, in paragraphs 62 and 65-69, sensing contact via a matrix of driving and sensing elements.  An further teaches, in paragraphs 161-164 and in figure 10C, the touch sensitive mesh including sensing in multiple directions via both SL1-1 to SL1-4 and SL2-1 to SL2-5.

With regard to claim 6, which further teaches wherein the sub-sensors disposed on an imaginary line perpendicular to the longitudinal direction of the main sensor are connected to each other, Han teaches, in paragraphs 62 and 65-69, sensing contact via a perpendicularly arranged driving and sensing matrix.  An further teaches, in paragraphs 161-164 and in figure 10C, the touch sensitive mesh including sensing in multiple perpendicular directions via both SL1-1 to SL1-4 and SL2-1 to SL2-5.

With regard to claim 7, which further teaches wherein the touch-sensing wiring is open along a first line connecting a first sub-pixel and a second sub-pixel of the OLED panel, Han teaches, in paragraph 141 and in figures 4, 9, and 10, touch sensitive wiring being open between select sets of sub-pixels.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged in a zigzag patterned with touch openings.

With regard to claim 8, which further teaches wherein the first line has a zigzag shape, Han teaches, in paragraphs 134-141 and in figures 4, 9, and 10, the open line having a zigzag shape.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged in a zigzag patterned with touch openings. 

With regard to claim 9, which further teaches wherein the mesh shape is a shape that surrounds the sub-pixels, Han teaches, in paragraphs136-137 and in figure 8, the mesh surrounding the sub-pixels.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged around sub-pixels.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No.:  2018/0039349, hereinafter Han, An et al., U.S. Publication No.:  2020/0357859, hereinafter An, and Tsujioka et al., U.S. Publication No.:  2016/0299603, hereinafter Tsujioka.

With regard to claim 10, which further teaches wherein a bent portion of the slit having an X-shape is rounded, Han and An each present a matrix of driving and sensing electrodes used to detect a touch input on an OLED, but don’t specifically teach slits in the electrodes.  Tsujioka teaches a similar touch input device (see paragraph 2), but further specifically teaches using slits within the electrodes to reduce visibility (see paragraphs 5 and 63-65).  It would be obvious to one of ordinary skill in the art at the time of the invention to utilize the electrode slits of Tsujioka in the lines of Han and An.  .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892). Said cited prior art specifically teaching systems for presenting a touch-sensitive mesh in an OLED panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/ADAM L BASEHOAR/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992